DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020, 04/15/2021, and 05/21/2021 was filed on and after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12a” in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“terminal unit”, “engagement member(s)”, and “sound insulating member” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
the “terminal unit” corresponds to a terminal that extends through the inside of the compressor 12 to the outside of the compressor 12 (para. 0013);
the “engagement member(s)” corresponds to hook and loop fasteners (para. [0016]); and 
the “sound insulating member” corresponds to rubber material that is hydrophobic or water-repellent (paras. [0018] and [0025]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the terminal cover is attached to the side soundproof cover such that a state of the terminal cover is allowed to be changed between a state in which the terminal cover covers the terminal unit and a state in which the terminal cover does not cover the terminal unit” which renders the claim indefinite because it is unclear how the terminal cover can be attached to the side soundproof cover but is allowed to be changed to a state in which the terminal cover does not cover the terminal unit. For examination purposes, the limitation has been interpreted as --the terminal cover is detachably attached to the side soundproof cover…--.
Regarding claim 1, claim 1 recites “the terminal cover includes sewn portions that are formed to unite a sound insulation member, a sound absorbing member, and the engagement member”  which renders the claim indefinite because it is unclear what is included in the terminal cover. For examination purposes, the limitation has been interpreted as --the terminal cover includes a sound insulation member, a sound absorbing member, and sewn portions that are formed to unite the sound insulating member, a sound absorbing member, and the engagement member--. 
Claims 3-8 and 10-12 are rejected to as being dependent upon rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 7, claim 1 recites “the terminal cover is attached to the side soundproof cover…wherein the terminal cover and the side soundproof cover include respective engagement members configured to be engaged with each other”. Therefore, it is unclear how the recitation of “the terminal cover is detachably attached to the side soundproof cover by the engagement member of the terminal cover” further limit the subject matter claimed.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2015-135104 A), hereinafter Inoue, Kagawa et al. (JP 2013-124783 A), hereinafter Kagawa, and Thermaxx (Noise Insulation Jackets, 2017).
Regarding claim 1, Inoue teaches an outdoor unit of an air-conditioning apparatus, comprising:
	a terminal unit (i.e. connection terminal) provided on an outer peripheral surface of a compressor (100, fig. 18), and configured to electrically connect components provided in the compressor and outside the compressor (p. 35 of the translation, para. 2; Inoue teaches having a terminal unit, i.e. connection terminal, disposed in the terminal cover, connection portion 8, in which the terminal unit, i.e. connection terminal, connects the compressor 100 to an external device is disposed, i.e. outside of the compressor);
	a side soundproof cover (2, fig. 2) configured to cover the outer peripheral surface of the compressor; and
	a terminal cover (8) configured to cover the terminal unit exposed from the side soundproof cover to the outside of the side soundproof cover (2), and soundproof the terminal unit (i.e. connection terminal), 
	wherein the terminal cover (8) is attached to the side soundproof cover (2) such that the terminal cover (8) covers the terminal unit (i.e. connection terminal).
	
	Inoue does not teach:
	(i) a side soundproof cover configured to cover the outer peripheral surface of the compressor except for the terminal unit; 
	the terminal cover is allowed to be changed between a state in which the terminal cover covers the terminal unit and a state in which the terminal cover does not cover the terminal unit,
	wherein the terminal cover and the side soundproof cover include respective engagement members configured to be engaged with each other, and
	(ii) wherein the terminal cover includes sewn portions that are formed to unite a sound insulating member, a sound absorbing member, and the engagement member, the sounding insulating member being configured to prevent passage of sound, the sound absorbing member being configured to absorb sound. 

	As to (i), Kagawa teaches that an outdoor unit (2) of an air-conditioning apparatus (1), comprising a terminal unit (48) provided on an outer peripheral surface of a compressor (11, see at least fig. 2 and para. [0031]), 
	a side soundproof cover (2, fig. 2) configured to cover the outer peripheral surface of the compressor (11) except for the terminal unit (48; see at least figs. 4, 6, and paras. [0032]-[0034]; where the terminal unit 48 of the compressor 11 protrudes forward from the side soundproof cover 51 via a window 55); 
	a terminal cover (60) configured to cover the terminal unit exposed from the side soundproof cover (2) to the outside of the side soundproof cover (2), and soundproof the terminal unit (48, see at least figs. 4, 6, and paras. [0032]-[0034]), and 
	wherein the terminal cover (60) and the side soundproof cover (2) include respective engagement members (i.e. bolt or the like) configured to be engaged with each other (see at least figs. 6-8 and paras. [0036]-[0037]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outdoor unit of Inoue to have where the side soundproof cover covers the outer peripheral surface of the compressor except the terminal unit, and the terminal cover is configured to cover the terminal unit exposed from the side soundproof cover, wherein the terminal cover and the side soundproof cover include respective engagement members configured to engaged with each other as taught by Kagawa, i.e. modify the terminal cover of Inoue to be removable, in order to easily carry out the electrical wiring operations and the like to the terminal portion.

    PNG
    media_image1.png
    650
    600
    media_image1.png
    Greyscale

Annotated view of Noise Insulation Jackets (p. 6 of 11)

	As to (ii), Thermaxx teaches it is well-known that the terminal cover (i.e. noise insulation jackets) includes sewn portions (see annotated view of Noise Insulation Jackets above) that are formed to unite a sound insulating member, a sound absorbing member, and the engagement member (i.e. Velcro), the sounding insulating member being configured to prevent passage of sound, the sound absorbing member being configured to absorb sound (see at least p. 9; where it discloses components included in the jacket). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify outdoor unit of Inoue to have where the terminal cover includes sewn portions that are formed to unite a sound insulating member, a sound absorbing member, and the engagement member as taught by Thermaxx, in order for the terminal cover to be easily removed and replaced to facilitate easy maintenance and repairs on equipment. 

Regarding claim 3, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, wherein 
	the sound insulating member (21) and the sound absorbing member (22) of the terminal cover are put on each other and united,
	the sound insulating member (21) is formed of a hydrophobic or water-repellent material (such as rubber or thermoplastic elastomer; see at least p. 34 of the translation, para. 5), and 
	the terminal cover (8) is attached to the side soundproof cover such that the sound insulating member is located on an outer side of the terminal cover (see at least fig. 2).

Regarding claim 4, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, wherein each of the sound insulating member (21) and the sound absorbing member (22) of the terminal cover is a deformable sheeted member, and has a rectangular shape when being in an unfolded state before attachment of the terminal cover to the side soundproof cover (see at least p. 34 of the translation, paras. 5-8; where the sound insulating member formed of rubber or a thermoplastic elastomer with a thickness of about 1 to 4mm and the sound absorbing member formed of natural fibers, chemical fibers, etc.…with a thickness of about 3 to 25mm, where both materials are known to be deformable and comes in a rectangular shape sheet). 

Regarding claim 5, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, wherein each of the sound insulating member (21) and the sound absorbing member (22) of the terminal cover is a deformable sheeted member (i.e. rubber or a thermoplastic elastomer; and natural fibers or chemical fibers), and has a rectangular shape with a protrusion as a whole when being in an unfolded state before attachment of the terminal cover to the side soundproof cover (see at least fig. 4 of Inoue or see at least figs. 4-8 of Kagawa; where the terminal cover has a rectangular shape with a protrusion)

Regarding claim 6, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, except wherein the sound insulating member has a notch that is formed at a center portion of the sound insulating member in a circumferential direction of the compressor, and the notch is configured to serve as a mark with reference to which the terminal cover is attached to the side soundproof cover at a proper position where the terminal cover covers the terminal unit.
	However, Inoue teaches it is well-known to form connection portions (5) in a circumferential direction of the compressor (11), and the connection portions to service as a mark with reference to with reference to the lid portion (3).
	Therefore, it would have been obvious to one skilled in the art at the time of the invention to include the notch that is formed at a center portion of the sound insulating member in a circumferential direction of the compressor, and the notch is configured to serve as a mark with reference to which the terminal cover is attached to the side soundproof cover at a proper position where the terminal cover covers the terminal unit by using of known technique to improve similar devices (methods, or products) in the same way; as taught by Inoue into the teachings of Inoue as modified because it does no more than yield predictable results of positioning the terminal cover, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Regarding claim 7, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, wherein the terminal cover (60) is detachably attached to the side soundproof cover by the engagement member of the terminal cover (see at least figs. 5-8 and paras. [0035]-[0036]).

Regarding claim 8, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, wherein the engagement members of the terminal cover and the side soundproof cover are provided as a hook and loop fastener (see at least the annotated view of Noise Insulation Jackets above; where the insulation jackets are provided with a hook and loop fastener). 

Regarding claim 11, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, wherein the terminal cover (60) is fixed to the side soundproof cover (2) such that a state of the terminal cover is allowed to be changed between a state in which the terminal cover covers the terminal unit and a state in which the terminal cover does not cover the terminal unit (see at least figs. 5-8 and paras. [0035]-[0036]).

Regarding claim 12, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 11 as discussed above, wherein
	one of two opposing edges of the terminal cover (60) is fixed to the side soundproof cover (2) and an other of the two opposing edges is not fixed to the side soundproof cover (see at least fig. 5-8 and paras. [0035]-[0036]).
	Inoue as modified does not explicitly disclose the engagement member of the terminal cover is provided at the other of the two opposing edges.
	However, as discussed in the rejection of claim 1 above, “Thermaxx teaches it is well-known that the terminal cover (i.e. noise insulation jackets) includes sewn portions (see annotated view of Noise Insulation Jackets above) that are formed to unite a sound insulating member, a sound absorbing member, and the engagement member (i.e. Velcro), the sounding insulating member being configured to prevent passage of sound, the sound absorbing member being configured to absorb sound.” 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outdoor unit of Inoue as modified to have where the engagement member of the terminal cover is provided at the other of the two opposing edges as taught by Thermaxx, in order for the terminal cover to be easily removed and replaced to facilitate easy maintenance and repairs on equipment. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kagawa, Thermaxx, and The Cutting Class (Fundamentals of Pattern Making: Pattern Notches, Aug. 30, 2012)
Regarding claim 10, Inoue as modified teaches the outdoor unit of an air-conditioning apparatus of claim 1 as discussed above, except wherein the sound insulating member includes a plurality of pairs of notches formed in outer edges of the sound insulating member, the notches serving as marks with reference to which the sewn portions are formed, and lines each connecting the notches of an associated one of the plurality of pairs are provided as marks for sewing.
	The Cutting Class teaches it is well-known to use pattern notches in sewing, where the pattern notches are small marks made on the pattern to ensure that one pattern piece will match up to the pattern next to it. They can be used to show what the value of the seam allowance is, and can also be used as markers along a seam to make sure that the two pieces of fabric will come together correctly when sewn (p. 1).
	Therefore, it would have been obvious to one skilled in the art at the time of the invention to include includes a plurality of pairs of notches formed in outer edges of the sound insulating member, the notches serving as marks with reference to which the sewn portions are formed, and lines each connecting the notches of an associated one of the plurality of pairs are provided as marks for sewing by using of known technique to improve similar devices (methods, or products) in the same way; as taught by The Cutting Class into the teachings of Inoue as modified because it does no more than yield predictable results of ensuring the two pieces of fabric to come together correctly when sewn, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763